On October 26, 2001, this court placed the respondent, Stephen Paul Flack, on supervised probation for a 2-year period. See In re Flack, 272 Kan. 465, 33 P.3d 1281 (2001). The respondent’s supervising attorney, William G. Hammond, has submitted a letter to the Disciplinary Administrator’s office in which he verified the respondent’s compliance with the conditions imposed upon him by this court. The respondent provided an affidavit to the Disciplinary Administrator’s office in which he verified his compliance with the conditions imposed by this court. The Disciplinary Administrator’s office recommends that the respondent’s probation be terminated.
It Is Therefore Ordered that the respondent’s 2-year supervised probation be terminated. It is further ordered that this order shall be published in the Kansas Reports.